DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The IDS list document number US-2020215459A1 under U.S. Patent Documents. This appears to be a reference to a U.S. Patent Application Publication Pub No. However, U.S. Patent Application Publication Numbers are 11 digits and the document number on the IDS contains 10 digits. 

Drawings
The drawings are objected to because the figures are missing proper shading and crosshatching and/or contain improper shading and improper crosshatching. Specific cross hatching depicts specific materials. See MPEP 608.02 and 37 CFR 1.84.  
The drawings are objected to because they are grey scale and of poor line quality. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. See MPEP 608.02 and 37 CFR 1.84.  


See:  https://www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
The claims are generally narrative and fail to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
One such example is claim 16. The Examiner suggest Applicant use language SIMILAR to the following example to overcome the 112(a) and Double Patenting rejections discussed above. The Examiner suggest that Applicant REVIEW the following language to verify that the exemplary language is, in fact, Applicant’s invention.
16. The device according to claim 1, wherein the filter is in fluid communication with the interior of the chamber through a check valve; the check valve configured to allow prevent the passage of the oil phase from the interior of the chamber to the filter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-3, 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 2-3, contain exclusively intended use limitations and recite no further definite structural limitations than that in the parent claim(s). While intended use limitations in apparatus claim(s) are not indefinite per se, the examiner holds claim(s) 2-3 to be indefinite by the following logic. A claim which contains only intended use limitations can modify the parent claim in one of two ways:
 The first interpretation is that the intended use is inherent to the structural limitations of the parent claim; i.e. any apparatus which meets the structural limitations of parent claim(s) 1 inherently meets the limitations of the dependent claim(s) 2-3. In such a case the dependent claim(s) 2-3 do not further limit parent claim(s) 1, and is thus clearly improper under 112(d).
 The second is that, because intended use limitations limit the claim to prior art which is capable of performing such intended use (regardless of whether or not it is explicitly taught or even desirable), such limitations add some further structural limitation to the parent claim; i.e. the limitations of dependent claim(s) 2-3 provides some kind of structural limitation to parent claim(s) 1. But whatever that structural limitation might be, it is nebulous and indefinite because Applicant is defining the apparatus using non-structural intended use limitations. It is therefore impossible to determine what theoretical structural limitation is now required by dependent claim(s) 2-3 that is not 
 Put yet another way, in Applicant's attempt to word the claim functionally, as opposed to clearly reciting the structure that allows the device to perform the intended use recited in claim(s) 2-3, Applicant has rendered the structural requirements of claim(s) 2-3, and how they further limit the "device" in claim(s) 1, unclear.

Claim 11 includes the limitation(s): “…wherein the polygonal cross section is substantially similar to a Reuleaux triangle.” The phrase “substantially similar” in the claim is a relative term which renders the claim indefinite. The term “substantially similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 1-6, 12, 16-18, 20 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Breslin-685 (US 5474685) in view of Newcomer (US 4998585).

Regarding claim 1, Breslin-685 teaches:
A device for separating an oil phase from an aqueous phase in a remediation well and conveying said separated oil phase to a tank at the surface, wherein said device comprises: 
- a chamber (Breslin-685 96) comprising at least two hoses (Breslin-685 30, 184 connected via 31) connected to an upper part (Breslin-685 above 112) of the chamber, the hoses being communicated with an interior (Breslin-685 inside 100) of the chamber; 
- an oil phase and aqueous phase separating filter (Breslin-685 110), located in the upper part of the chamber and communicated with the interior of the chamber, the filter having a lid (Breslin-685 not labeled, see 96 Fig. 5) on an upper part of the filter; 
but does not expressly state a hollow float attached to a lower part of the chamber, the float comprising a ballast at a lower end, wherein the ballast comprises a centering body at a lower end.
Newcomer teaches a downhole floating separator (Newcomer 10) comprising a hollow float (Newcomer 50) attached to a lower part of the chamber (Newcomer 38), (Newcomer comprising 52) at a lower end, wherein the ballast comprises a centering body (Newcomer 52) at a lower end.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Breslin-685 to include a hollow float attached to the separator in order to stabilize the assembly and provide a convenient means for adjusting effective buoyancy of the floating separator, allowing the operator to customize the relative position of the separator to the liquid interface. Newcomer 4:39-55.

Regarding claim 2, the combination of Breslin-685 and Newcomer teaches:
The device according to claim 1, wherein the device is suitable (Breslin-685 12:55-60) for wells ranging from 2" to 8" in diameter.

Regarding claim 3, the combination of Breslin-685 and Newcomer teaches:
The device according to claim 2, wherein the device is suitable (Breslin-685 12:55-60) for wells ranging from 4" and 6" in diameter.

Regarding claim 4, the combination of Breslin-685 and Newcomer teaches:
The device according to claim 1, wherein the chamber comprises two hoses connected in fluid communication (Breslin-685 10:51-59, 11:5-12) with the interior of the chamber.

Regarding claim 5, the combination of Breslin-685 and Newcomer teaches:
(Breslin-685 33) to provide compressed air to the interior of the chamber and the other hose is connected to a tank (Breslin-685 102) on the outside of the remediation well and allows the oil phase to exit the interior of the chamber.

Regarding claim 6, the combination of Breslin-685 and Newcomer teaches:
The device according to claim 5, but does not expressly state wherein the minimum pressure of the compressed air is 0.5 kgf cm2. However, Breslin-685 does teach adjusting the pressure (Breslin-685 11:9-12, 50-57) of the compressed air to operate the system. It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include minimum pressure of the compressed air is 0.5 kgf cm2 in order to allow the operator to customize the system based on the specific wellbore characteristics and operating conditions, including allowing the operator to adjust the pressure based on head as it is well known in the art that head pressure is related to depth. 

Regarding claim 12, the combination of Breslin-685 and Newcomer teaches:
The device according to claim 1, wherein each one of the chamber, the filter and the float comprises a circular cross section (Breslin-685 Fig. 5).

Regarding claim 16, the combination of Breslin-685 and Newcomer teaches:
(Breslin-685 66) allowing the passage of the oil phase from the filter to the interior of the chamber and preventing the passage of the oil phase from the interior of the chamber to the filter.

Regarding claim 17, the combination of Breslin-685 and Newcomer teaches:
The device according to claim 1, wherein the float is attached to the chamber by means of a threaded joint (Newcomer 5:51-6:8).

Regarding claim 18, the combination of Breslin-685 and Newcomer teaches:
The device according to claim 1, but does not expressly state wherein the at least two hoses connected to the upper part of the chamber form a helicoid or spiral to ensure the correct elongation of the hoses. 
Newcomer teaches using multiple coiled conduits (Newcomer 48, 56). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include using coiled conduits for 30/184 in order to allow the conduits to extend and retract, allowing the conduits to expand and retract as needed, permitting autonomous free movement of the separator as the separator floats at the fluid interface. Newcomer 4:30-55, 7:11-21.

Regarding claim 20, the combination of Breslin-685 and Newcomer teaches:
(Newcomer 4:34-37).

Claim 7-8 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over the combination of Breslin-685 and Newcomer in view of Breslin-370 (US 4497370).

Regarding claim 7, the combination of Breslin-685 and Newcomer teaches:
The device according to claim 1, but does not expressly state wherein the separating filter comprises a metal mesh.
Breslin-370 teaches it is old and well known to use a metal screen (Breslin-370 5:9-20) with a hydrophobic coating on a downhole liquid separator.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include a metal screen with a hydrophobic coating as Breslin-370 teaches it is old and well known to use a metal screen with a hydrophobic coating to form a separation membrane. This would have achieved the predictable result of allowing the operator to reliably separate water from hydrocarbons Breslin-370 5:9-20.

Regarding claim 8, the combination of Breslin-685, Newcomer, and Breslin-370 teaches:
The device according to claim 7, wherein the metal mesh is coated with a hydrophobic substance (Breslin-370 5:9-20).

Allowable Subject Matter
Claims 9-10, 13-15, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Johnson (US 5326458) teaches a downhole skimmer assembly comprising a hydrophobic filter membrane and downhole pump.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674